TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00320-CV



                                        In re Jana Duty


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            M E M O R AN D U M O P I N I O N

PER CURIAM

               The petition for writ of mandamus is denied and the emergency motion for temporary

relief is dismissed as moot. See Tex. R. App. P. 52.8(a).



Before Chief Justice Rose, Justices Goodwin and Field

Filed: May 28, 2015